Citation Nr: 0428145	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for an upper 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 19, to August 
23, 1968, and from May 1970 to December 1971, including 42 
days of lost time; he also had additional unspecified service 
in the Virginia Army National Guard from May 1978 to March 
1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a right shoulder 
disability at present which is related to service.  

3.  A left ankle disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current left ankle disability is 
related to service.  

4.  The veteran is not shown to have a low back disability at 
present which is related to service.  

5.  The veteran is not shown to have an upper respiratory 
disorder at present which is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6(a),(d), 
3.102, 3.159, 3.303 (2004).  

2.  The veteran does not have a left ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

3.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ ,3.102, 3.159, 
3.303 (2004).  

4.  The veteran does not have an upper respiratory disorder 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in April 2001, prior to the 
August 2001 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the 
November 2001 Statement of the Case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service or while performing active duty training.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
also be established for disability resulting from personal 
injury incurred or aggravated in the line of duty during any 
period of inactive duty training.  38 C.F.R. § 3.6(a),(d) 
(2003).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Factual Background

The service medical records for the veteran's active service 
from January to August 1968 reflect treatment in April 1968 
for an upper respiratory infection (URI).  The August 1968 
Report of Medical History noted that veteran checked the 
boxes referring to swollen or painful joints and recurrent 
back pain; however, no further explanation was given.  The 
August 1968 separation physical examination found no 
abnormalities.

Service medical records for the veteran's second period of 
service include a March 1970 induction physical examination 
that revealed no pertinent abnormalities.  The March 1970 
Report of Medical History was also silent for any reference 
to the right shoulder, left ankle, low back or for an URI.  
Service medical records dated in August 1970 show treatment 
for a right ankle disorder.  A Physical Profile Record 
indicated that the injury was to the left ankle, but it is 
evident that this document mistakenly identified the wrong 
ankle as all of the actual treatment records clearly show 
that the injury was to the right ankle and not the left.  In 
June 1971, the veteran was seen for complaints of a dull 
aching pain in the left lumbar spine.  X-ray studies showed 
transitional vertebral body at S1, but was otherwise 
unremarkable.  The impression was lumbosacral sprain.  He was 
treated with medication.  A July 1971 notation showed 
treatment for a sore throat, headaches, nasal congestion, and 
productive cough.  There were no further complaints, 
treatment, abnormalities, or diagnosis for any respiratory 
problems during service..  The September 1971 separation 
physical examination  and Report of Medical History were 
silent for any complaints relating to the disorders at issue.  

A National Guard medical record dated in August 1980, noted 
complaints of low back pain with a one-year history of back 
complaints.  

A retention examination for reserve service performed in July 
1981 was silent for pertinent pathology, and the associated 
Report of Medical History did not refer to problems with the 
right shoulder, left ankle, low back, or an URI.

The first evidence of any right shoulder problem was noted on 
a service department X-ray report dated August 19, 1981, when 
the veteran was in the Virginia National Guard.  The report 
indicated that he separated his shoulder when he was struck 
by a swinging door some 20-plus days earlier.  National Guard 
service records show that he was not on active duty training 
at the time of the initial injury and that he did not report 
for active duty training until August 15, 1981.  A subsequent 
progress note in October 1981 indicated that the veteran had 
completed 8 weeks physical therapy with good results.  

The evidence shows that the veteran was seen by a private 
physician in June 1982 for low back pain after he reportedly 
fell at work in March 1982.  Except for some mild tenderness 
in the mid-lumbar region, there was no evidence of any 
neurological abnormalities.  The neurologist indicated that 
he saw no evidence of herniated nucleus pulposus and opined 
that no further neurological diagnostic testing was 
indicated.  

Private medical records show treatment for right shoulder 
problems in June 1982.  

Additional private medical reports in September 1987 and 
later show that the veteran sustained an injury to his back 
when a steel cage fell on him at work in January 1986.  The 
veteran apparently continued to work until he re-injured his 
back lifting boxes at work in May 1986.  At the time of 
treatment in September 1987, the veteran specifically denied 
any history of low back problems preceding the January 1986 
industrial accident.  The veteran underwent excision of 
herniated nucleus pulposus at L5-S1 on the left in October 
1987.  Additional records indicated that the veteran was 
subsequently beaten with a bat on his back and shoulders in 
October 1995.  

Private medical records show treatment for right shoulder 
problems in September 1995, with surgical intervention in May 
1997.  

VA X-ray studies in July 2002 showed early degenerative 
arthropathy involving both ankles, but no evidence of acute 
fractures or dislocations.  Moreover, none of these records 
make any mention of a right shoulder or left ankle injury in 
service, nor do they relate any current disability to 
military service.  

Analysis

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Here, there was no evidence of a left ankle or 
right shoulder injury in service or during any of the 
veteran's periods of reserve service.  

The veteran contends, in essence, that he injured his right 
shoulder, low back, and left ankle, and had an upper 
respiratory infection in service and has had chronic problems 
ever since.  Specifically, the veteran reported that he 
injured his right shoulder and lower back in 1968, broke his 
left ankle in 1970, and was treated for an upper respiratory 
disorder also in 1970.  Although the veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
etiology of any current disabilities.  Savage, 10 Vet. App. 
at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Right Shoulder Disorder

The first evidence of any right shoulder problem was noted on 
a service department X-ray report dated August 19, 1981, when 
the veteran was in the Virginia National Guard.  The report 
indicated that he separated his shoulder when he was struck 
by a swinging door some 20-plus days earlier.  National Guard 
service records show that he was not on active duty training 
at the time of the initial injury and that he did not report 
for active duty training until August 15, 1981.  Other 
private medical records indicate right shoulder treatment in 
1992 and 1995.  He underwent surgery for the right shoulder 
in 1997.  At no time has it been shown in the record that the 
veteran sustained a right shoulder injury in service, nor has 
it been suggested by any health care provider that the right 
shoulder disorder is related to service.  The veteran's own 
statements expressing his belief that his disabilities are 
service-connected . . . are not probative.  As a layman, 
appellant is not qualified to proffer an opinion as to the 
date of onset of his illness; such testimony would only be 
probative if it were proffered by a [sic] "a witness 
qualified as an expert.  Miller v. Derwinski, 2 Vet.App. 578, 
580 (1992) 

In the Board's opinion, the weight of the evidence does not 
support the veteran's position, and the claim for service 
connection for the right shoulder must be denied.

Left Ankle Disorder

Service medical records reveal the veteran received treatment 
in service for right ankle problems.  The right ankle was 
casted, and the veteran received a 
temporary profile while the right ankle healed.  As stated 
earlier, in some of the service medical records, the site of 
the injury was misidentified as the left ankle; however, the 
treating reports clearly describe the injury as being to the 
right ankle.  VA X-ray studies of 2002 reveal degenerative 
changes in both ankles, but there has been no competent 
medical statement relating the degenerative changes in the 
ankle to service.  There is no basis upon which to award 
service connection for a left ankle disorder.


Low Back Disorder

As to the claim for a low back disability, the evidence shows 
that the veteran denied any precipitating trauma or any 
radiation of pain on the only occasion he was seen for mild 
lumbar sprain during service in June 1971.  The service 
medical records show no further complaints, treatment, 
abnormalities, or diagnosis for any back problems during 
service.  Furthermore, the veteran specifically denied having 
back trouble of any kind on a Report of Medical History for 
separation from service in September 1971, and no pertinent 
abnormalities were noted on examination at that time.  

The veteran also made no mention of any back problems on his 
original application for VA compensation benefits in November 
1982.  The first objective evidence of a chronic back 
disability was subsequent to an industrial accident in 1986.  
Since then, the veteran has had chronic back problems and 
surgery for excision of herniated disc.  The Board points out 
that neurological evaluation, including diagnostic studies in 
1982, prior to the industrial accident, showed no evidence of 
a herniated nucleus pulposus.  Furthermore, the veteran has 
not presented any competent evidence relating his current low 
back disability to military service.  On the contrary, 
records from the Social Security Administration attribute the 
veteran's current low back disability to the industrial 
accident in 1986.  

Inasmuch as there is no evidence of a chronic low back 
disability in service or until many years after service 
separation, and no competent medical evidence relating his 
current low back disability to military service, the Board 
finds no basis to grant service connection for a low back 
disability.  

Upper Respiratory Infection

As to the claim of service connection for a respiratory 
disorder, the service medical records showed that the veteran 
was seen for a URI one occasion in April 1968.  A throat 
culture at that time was negative and the diagnosis was upper 
respiratory infection.  His separation examination showed his 
nose, sinuses, throat, lungs, and chest were all normal.  

At the time of his re-enlistment examination in March 1970, 
the veteran specifically denied any history of chronic or 
frequent colds or any other respiratory problems, and no 
pertinent abnormalities were noted at that time.  He was seen 
on one occasion, in July 1971, for headaches and nasal 
congestion.  During his separation physical examination, no 
pertinent abnormalities were noted.  

Private medical records show that the veteran was treated for 
upper respiratory infections on a couple many years after 
discharge from service, in June 1982 and September 1989; the 
latter report included the diagnosis of bronchitis.  However, 
the fact that the veteran had an upper respiratory infection 
once in service is not a basis to find the existence of a 
chronic disorder.  The veteran has not presented any 
competent evidence that he has a current respiratory disorder 
or that any such disorder is related to military service.  

Absent competent evidence of a current upper respiratory 
disorder which is shown to be related to military service, 
the Board finds no basis to grant service connection.  
Accordingly, the claim of service connection for an upper 
respiratory disorder is denied.  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for an upper respiratory disorder is 
denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



